DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 10th, 2021, new claims 10-15 are entered.
Response to Arguments
Regarding Applicant’s arguments in regards to claim objections and 35 U.S.C. 112(b), the previously stated claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, the continued rejection of claims 10-15 under 35 U.S.C. 112(b) is articulated in the “Claim Rejections – 35 U.S.C. 112” rejection below.
Regarding Applicant’s arguments in regards to claim rejections under 35 U.S.C. 101, the previously stated claim rejections under 35 U.S.C. 101 have been withdrawn. However, continued rejection of claims 10-15 under 35 U.S.C. 101 is articulated in the “Claim Rejections – 35 U.S.C. 101” rejection below. In particular, Examiner notes that references such as Cheong et al. (U.S. Patent Publication No. 2017/0011210 A1; previously cited) and Morris et al. (U.S. Patent Publication No. 2016/0287110; previously cited) disclose the technical advantages of providing a method, and a program, according to which it is possible to calculate the degree of reliability of a signal to determine if a measurement is reliable (as recited in paragraphs [0004] and [0011] in the Applicant’s Specification). 
Regarding Applicant’s arguments in in regards to claim rejections under 35 U.S.C. 102 and 103, the previously stated claim rejections under 35 U.S.C. 102 and 103 have been withdrawn. However, According to MPEP Section 2173.06, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 
Claim Rejections - 35 USC § 112
Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the claim limitations “AC” and “DC” are abbreviated terms which render the claim indefinite.  The terms "AC" and “DC” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites “sensors” in line 5, “sensor array” in line 5, and “sensor units” in line 6. It is unclear whether the “sensors” in line 5 refer to the same elements as the “sensor array” in line 5 and “sensor units” in line 6 or if the “sensors” in line 5 refer to an entirely different element.


For purposes of examination, the claim limitation will be read as if it were written “such that the row of the sensor units measure the pressure pulse wave propagating through a radial artery”.
Further regarding Claim 10, the term “by said each sensor unit” in the claim limitation “for outputting a heartbeat measured by said each sensor unit” renders the claim indefinite. It is unclear what the term “said” is referring to. In particular, it is unclear if the term said simply refers to “each sensor unit” or if it refers to a specific group of “each sensor unit”. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim limitation will be read as if it were written “for outputting a heartbeat measured by each sensor unit”. 
Further regarding Claim 10, the claim limitations “form an AC component tonogram expressed by a graphical representation in which an X-axis represents channels and Y-axis represents a difference value between the maximum blood pressure value and the minimum blood pressure value” and “form a DC component tonogram expressed by a graphical representation in which an X-axis represents channels and Y-axis represents the minimum blood pressure value” render the claim indefinite. Firstly, it is unclear what is meant by the term “form” in “form… tomogram expressed by a graphical representation”. For example, it is unclear if the claim intends to impart the limitation that the processor displays a graphical representation of an AC or DC component tonogram, or if the claim intends to impart another limitation. Furthermore, it is unclear what “AC component” and “DC component” are referring to. For example, it is unclear if the “AC component” and “DC component” are 
As best understood, the claim limitation may be written “display a first tonogram in which an X-axis represents channels and Y-axis represents a difference value between the maximum blood pressure values and the minimum blood pressure value” and “display a second tonogram in which an X-axis represents channels and Y-axis represents the minimum blood pressure value”. 
Further regarding Claim 10, it is unclear what is meant by the term “frame” in the claim limitations “within a first frame in the AC component tonogram” and “within a second frame in the DC component tonogram”. The specification does not define (or use) the term frame. Accordingly, it is unclear if the term “frame” intends to impart a limitation similar to “a time period” (i.e. a “time frame”) or a limitation similar to “an instance” (i.e. a single moment in time). As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim limitation will be read as if it were written “within a first time frame in the AC component tonogram” and “within a second time frame in the DC component tonogram”. 

For purposes of examination, the claim will be read as if it were written “a sixth feature amount which is a summed amount of a plurality of third-type change amounts, each representing a difference amount in each channel between the minimum blood pressure value obtained from the DC component tonogram at a current instance and that obtained from the DC component tonogram at the initial instance, acquired from the plurality of channels”.
Claim 14 recites similar claim language to claim 10. As a result, Claim 14 is similarly rejected under 35 U.S.C. 112(b), as it contains similar instances of indefiniteness as claim 10. 
Regarding Claim 11, the claim limitation “wherein the processor is programmed to: determine the degree of reliability such that, using the first feature amount, the pressure pulse wave is stable when the first feature amount is less than a first predetermined threshold” renders the claim indefinite. Specifically, it is unclear what is meant by “such that, using the first feature amount, the pressure pulse wave is stable when the first feature amount is less than a first predetermined threshold”. For example, it is unclear if the determined degree of reliability is configured to “use” the first feature amount to 
For purposes of examination, the claim will be read “wherein the processor is programmed to: determine the pressure pulse wave is stable when the first feature amount is less than a first predetermined threshold”. 
Regarding Claim 12, the claim limitation “wherein the processor is programmed to: determine the degree of reliability such that the sensor units are suitably arranged on the measurement site when the following conditions are met: (1) using the second feature amount, the maximum value channel is located in a predetermined range of the channels, (2) using the third feature amount, when first amplitude difference is greater than a second threshold value; and (3) using the fourth feature amount, when the second amplitude difference is greater than a third threshold value” renders the claim indefinite. Firstly, similar to claim 1, it is unclear what is meant by the phrase “such that the sensor units are suitably arranged on the measurement site when the following conditions are met”. For example, it is unclear if the processor is configured to adjust the sensor units until the degree of reliability meets the recited conditions, or if the claim intends to impart some other meaning. Furthermore, it is unclear what exact conditions must be met in order to determine the degree of reliability. Specifically, it is unclear what is meant by the term “using”. Clarification is requested.
For purposes of examination, the claim will be read as if it were written “wherein the processor is programmed to determine that the sensor units are suitably arranged on the measurement site when the following conditions are met: (1) the second feature amount is located in a predetermined range of the channels, (2) the third feature amount is greater than a second threshold value; and (3) the fourth feature amount, is greater than a third threshold value”. 
Regarding Claim 13, the claim limitation the claim limitation “wherein the processor is programmed to: determine the degree of reliability such that, using the fifth feature amount, a similarity 

Any claim listed as being rejected under 35 U.S.C. 112(b) in the preamble which is not explicitly rejected in this section is rejected by virtue of the claim’s incorporation of the indefinite subject matter of an explicitly rejected claim on which the non-explicitly rejected is dependent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of Claim 14 follows. 
STEP 1: Regarding Claim 14, the claim recites a blood pressure measuring method. Thus, the claim is directed to a method, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating, using at least one of the feature amounts, a degree of reliability indicating how accurately the chronological blood pressure data indicates blood pressure values sets forth a judicial exception. This step describes a Mathematical Concept (including a 
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. Besides the abstract idea, the claim recites the method steps of obtaining chronological blood pressure data by detecting a pressure pulse wave using a blood pressure meter, forming a AC and DC component tomogram, and extracting one or more feature amounts from the AC and DC tomogram. These claim elements fail to recite any additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The blood pressure meter and sensors used to detect pressure pulse waves are generic sensors, and does not impose any meaningful limitation on the machine used to perform the Abstract Idea. In addition, no particular structural element is disclosed as forming the AC and DC component tonograms or extracting the one or more feature amounts. In addition, the calculation of a degree of reliability does not provide an improvement to the technological field, and the method as a whole does not effect a particular treatment or effect a particular change based on the calculated degree of reliability.
Consideration of the additional method steps elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites obtaining blood pressure data, 
	Claim 10 recites an apparatus for performing the method Claim 14, and recites the additional elements a processor programed to perform the steps of extracting feature amounts and the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Claim 15 recites a non-transitory computer readable storage medium that is similarly merely a computer too to perform the Abstract Idea. Therefore, Claims 10 and 15 fail to add additional elements that cause the blood pressure device to amount to significantly more than the exception itself. 
	Dependent Claims 11-13 and 15 also fail to add additional elements that integrate the judicial exception into a practical application. Claims 11-13 recites additional limitations to the Abstract Idea. The calculation of a degree of reliability in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791